Citation Nr: 0530713	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for hypertension with 
coronary artery disease, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, denying the veteran's claim for an 
increased rating for hypertension with coronary artery 
disease.  In December 2003, the Board remanded the veteran's 
appeal for further evidentiary development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

This appeal was remanded in December 2003, in part, to 
adjudicate the inextricably intertwined claim of entitlement 
to an extraschedular evaluation in excess of 30 percent for 
hypertension with coronary artery disease.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  While the AMC cited to the pertinent regulation 
in an April 2005 supplemental statement of the case, the AMC 
failed to adjudicate this claim.  Another remand is therefore 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2004, in reply to the AMC's May 2004 request for 
information regarding the location of additional relevant 
medical records, the veteran reported that he received 
treatment at the Roxberry VA Medical Center, Cary Medical 
Center, and Aroostook Medical Center.  No subsequent action 
was taken by VA.  Therefore, while the Board acknowledges 
that the record contains older treatment records from these 
locations, on remand, VA is still obligated to make a request 
for his more contemporaneous records.  38 U.S.C.A. § 5103A(b) 
(West 2002).  

Therefore, the appeal is REMANDED for the following:

1.  Using the authorization already found 
in the claims file, or after obtaining 
new authorizations if the one already 
provided is stale, the AMC should obtain 
and associate with the claims file all of 
his treatment records that have not 
already been associated with the claims 
file from the Roxberry VA Medical Center, 
Cary Medical Center, and Aroostook 
Medical Center.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).

3.  Thereafter, the AMC must address the 
veteran's entitlement to a schedular AND 
an extraschedular evaluation in excess of 
30 percent for hypertension with coronary 
artery disease.  The AMC is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


